Title: From George Washington to Clement Biddle, 16 September 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 16th Septr 1788

I have your letters of the 24th Ulto  & the 5th inst. now before me. The articles sent by Captn Ellwood arrived safe and agreeable to the invoice.
If you have not already purchased the Winter Barley I would not wish you to do it, for I think it is very probable that I may be able to get the quantity which I shall want of the Brewer in Alexandria in exchange for Spring Barley, or if I should be disappointed there, that I can obtain it upon better terms & perhaps of a better quality upon James River than at Philadelphia, as you observe that the crops of it have generally failed, and none has yet been seen that is fit for seed.
I should be glad to have the Herrings & Shad which are in your hands disposed of if it can be done without making an unreasonable sacrifice of them, that you may receive the Balance which is due upon your acct and have money of mine in your hands to procure any articles that I may have occasion for from Philadelphia—should you not be able to dispose of them immediately I will remit you a Bank Note.
I will thank you to pay Samuel Powell Esqr. for a chair which he was so good as to procure for me as a pattern. With great esteem, I am, Dear Sir, Yr Most Obedt Hble Servt

Go: Washington


P.S. You will oblige me by forwarding the inclosed letter to Mr Smith.

